PER CURIAM.
We hereby consolidate these appeals which were argued together and raise the same points. These cases at first gave us pause. But a careful review of the records reveals they are essentially dependent upon factual issues which were properly resolved by the trial judge. No prejudicial errors of law were clearly made to appear and, accordingly, the judgments appealed from must be, and they are, hereby affirmed.
LILES, A. C. J., and McNULTY, J., and DEWELL, JOHN H., Associate Judge, concur.